 


109 HR 4969 IH: District of Columbia Hatch Act Reform Act of 2006
U.S. House of Representatives
2006-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4969 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2006 
Ms. Norton introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 5, United States Code, to eliminate the discriminatory treatment of the District of Columbia under the provisions of law commonly referred to as the Hatch Act. 
 
 
1.Short TitleThis Act may be cited as the District of Columbia Hatch Act Reform Act of 2006.  
2.Employees of the District of Columbia to be subject to the same restrictions on political activity as apply to State and local employees 
(a)Applicability of provisions relating to State and local employeesSection 1501(1) of title 5, United States Code, is amended by striking a State or territory and inserting a State, the District of Columbia, or a territory. 
(b)Provisions relating to Federal employees made inapplicableSection 7322(1) of such title is amended— 
(1)by inserting or at the end of subparagraph (A); 
(2)by striking or at the end of subparagraph (B); 
(3)by striking subparagraph (C); and 
(4)by striking services; and inserting services or an individual employed or holding office in the government of the District of Columbia;. 
3.Effective date The amendments made by this Act shall take effect on the effective date of a law enacted by the District of Columbia after the date of the enactment of this Act which places restrictions on political activities of employees of the District of Columbia government, and shall apply with respect to actions occurring on or after that date.  
 
